DETAILED ACTION
This action is responsive to application filed on July 15th, 2021. 
Claims 1~12 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the disclosure is objected to because the current title, “Inspection Device, Packet Processing Device, and Inspection System”, is more indicative of a general category/subject to which claims are directed. While the current title describes the invention it does so in only a very general sense and is not clearly indicative of the invention to which the claims are directed. It lacks the necessary level of detail to differentiate Applicant’s network looping detection from others (i.e. a title clearly indicative of the invention to which the claims are directed).
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.
The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01(b)).
The abstract of the disclosure is objected to because the current abstract merely repeats the claim language and does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1~12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “receive a first packet”, “determine whether the first packet matches the inspection packet” and “instruct to transmit....” It is unclear if the first packet is a response to the inspection packet transmitted and whether the limitation to “instruct to transmit a setting packet…” is based on if the first packet matches or doesn’t match the inspection packet. Furthermore, it is unclear how a comparison between the first packet and the inspection packet can be made if the inspection packet does not return from the network. The claim limitation is missing the relationship between the inspection packet and the setting packet for the purposes of instructing the setting packet to be transmitted by setting the source address as the destination address of the inspection packet.
Claims 6 and 8 also recite similar limitations with the same ambiguity as claim 1 with additional limitations including, “acquire the first address…”, “generate the setting packet”, “transmit the setting packet…after the inspection packet is transmitted…”, and “receive the inspection packet”. It is unclear of the relationship between acquiring the first address already used in the inspection packet and for using it in the setting packet when it appears both inspection packet and the setting packet are sent one after the other. The last limitation of receiving the inspection packet after transmitting the setting packet is also ambiguous since there is no relationship between the inspection packet and the setting packet as currently claimed. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is noted that the described language above however is not an exhaustive list of errors.
Claims 2~5, 7, and 9~12 are also rejected by virtue of their dependency to claims 1, 6, and 8 respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzeng (U.S 2006/0285499).

Regarding Claim 8,
Tzeng taught an inspection system comprising: a memory; and a processor coupled to the memory and configured to: 
transmit an inspection packet that includes, as a transmission destination address, a first address for which transfer devices do not learn correspondences between the first address and transfer destination devices, to a network, the transfer devices forming the network coupled to the inspection system [¶26, loop detection frame includes a broadcast bit as a destination address (DA) that is transmitted to all port of chips 10. The loop detection frame is not treated as a valid frame or a data frame to be processed for other purposes other than for loop detection]; 
receive a first packet from the network [¶46, when the loop detection frame is transmitted from port P1, port P3 receives the frame];
determine whether the first packet matches the inspection packet [¶46, compare the module ID from the loop detection frame to determine whether the frame received at port P3 is the frame from the same chip];                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
instruct to transmit a setting packet of which a transmission source address is set to the first address to the network [¶24, generate and broadcast a second loop detection frame from port P3; ¶26, each loop detection frame sent periodically includes a broadcast bit as a destination address so that the frame is sent to all ports of all chips]; 
acquire the first address based on an instruction for transmitting the setting packet [¶26, each loop detection frame sent periodically includes a broadcast bit as a destination address so that the frame is sent to all ports of all chips];  
generate the setting packet [¶24, generate and broadcast a second loop detection frame from port P3; ¶26]; 
transmit the setting packet to the network after the inspection packet is transmitted to the network [¶47, second loop detection frame is sent from port P3 to port P1]; and
 receive the inspection packet from the network [¶47, when the frame arrives at port P1, the frame is compared to determine if it is from the same chip or from another chip].
Regarding Claims 5 and 12, 
Tzeng taught wherein the processor is configured to determine whether the first packet matches the inspection packet, based on a transmission destination address, a transmission source address, or a type field of the first packet [¶29, module ID in the loop detection frames].
Regarding Claims 1 and 6, the claims are similar in scope to claim(s) 8 and therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 2~4, 7, and 9~11 being dependent on rejected claims 1, 6, and 8 are allowable once the rejection under 35 USC § 112 and 35 USC § 102 are overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443